642 So. 2d 1298 (1994)
DOWNTOWN PARKING SERVICE, INC.
v.
Dr. Harris HYMAN, III, Claire Hyman Moses and Celia Seiferth Kornfeld, Individually and as Executrix of the Succession of Helen Stern Seiferth.
DOWNTOWN PARKING SERVICE, INC.
v.
Dr. Harris HYMAN, III, Claire Hyman Moses and Celia Seiferth Kornfeld, Individually and as Executrix of the Succession of Helen Stern Seiferth.
No. 94-C-1519.
Supreme Court of Louisiana.
September 23, 1994.
Denied.
WATSON, J., votes to grant.
MARCUS, J., not on panel; recused.